MOISE, Justice (concurring specially). This court held in State v. Romero, 74 N.M. 642, 397 P.2d 26, that marijuana, cannabis, cannabis sativa L. and cannabis indica were identical. In State v. Chavez, 77 N.M. 79, 419 P.2d 456, No. 7817, decided October 24, 1966, the court concluded that prosecution of the crime of possession of marijuana with intent to sell was proper under §' 54-7-14, N.M.S.A.1953, being the uniform narcotics act. I dissented because it seemed to me that under the interpretation placed on § 54—7-14, supra, in State v. Romero, supra, that section proscribed the same conduct as was prohibited by § 54-5-14, N.M.S.A.1953, and the first being a general act and the latter a special act, the special act should control over the -general under the rule stated in State v. Blevins, 40 N.M. 367, 60 P.2d 208, and followed in State v. Lujan, 76 N.M. 111, 412 P.2d 405. It now appears that § 54-7-2(14), N.M. S.A.1953, as it read when the offense here prosecuted took place, limits “cannabis” for which the possession for sale, and sale, is made a crime under § 54-7-14, supra, to “all parts of the plant cannabis sativa L:” Had we not already decided in State v. Romero, supra, that all types of cannabis were included as narcotics under § 54-7-14, supra, I would suggest that this latter section could be construed to cover sativa L. -specifically defined as cannabis, and § 54-5-14, supra, be determined to cover all other species or forms of marijuana. However, since State v. Romero, supra, holds prosecution proper under § 54—7-14, the conclusion that no error is present here must follow. Accordingly, while still being convinced of the correctness of my position in State v. Chavez, supra, and that the distinction herein noted could explain the legislative purpose in adopting the two statutes, I must bow to the decisions of the majority, and specially concur in the affirmance herein.